Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered July 1, 1986, convicting him of robbery in the first degree (two counts), grand larceny in the third degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt. The defendant further contends that the allegedly inconsistent and contradictory testimony of the complainants should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The other contentions raised by the defendant are without merit. Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.